Richardson, Judge:
The protest herein was submitted to the court for decision upon a stipulation which reads:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials TWC by Commodity Specialist Thomas W. Cusack on the invoices covered by the protest enumerated above, assessed with duty at the rate of 14 per centum ad valorem under the provisions of Paragraph 506 of the Tariff Act of 1930 as amended, consists of thirty (30) cases of confectionery which were reported by the Customs Surveyor, on the Customs Form 4811 included in the official entry papers in the above entitled case, as neither manifested nor permitted on the entry the subject of the protest.
IT IS FURTHER STIPULATED AND AGREED that the items marked “A” as aforesaid did not enter the commerce of the country on the entry the subject of the protest; that if the items marked “A” were imported, they were imported on another entry and duty assessed thereon.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Accepting this stipulation as evidence of the facts, we hold that the claim in the protest that the merchandise covered thereby was shortshipped is sustained to the extent that we find that said merchandise was not manifested nor permitted on the entry the subject of the protest and did not enter the commerce of the United States on said entry. As to all other claims and merchandise the protest is overruled.
Judgment will be entered accordingly.